
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2745
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend agricultural programs beyond
		  March 15, 2008, to suspend permanent price support authorities beyond that
		  date, and for other purposes.
	
	
		1.Extension of agricultural programs
			(a)ExtensionExcept as otherwise provided in this
			 section and notwithstanding any other provision of law, the authorities
			 provided under the Farm Security and Rural Investment Act of 2002 (Public Law
			 107–171; 7 U.S.C. 7901 et seq.) and each amendment made by that Act (and for
			 mandatory programs at such funding levels), as in effect on September 30, 2007,
			 shall continue, and the Secretary of Agriculture shall carry out the
			 authorities, until April 18, 2008.
			(b)Conservation Programs
				(1)Farmland protection programNotwithstanding any other provision of law,
			 the Secretary of Agriculture (referred to in this subsection as the
			 Secretary) shall continue the farmland protection program
			 established under subchapter B of chapter 2 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3838h et seq.) at a funding level of
			 $97,000,000 per year.
				(2)Ground and surface water
			 conservationNotwithstanding
			 any other provision of law, the Secretary shall continue the ground and surface
			 water conservation program established under section 1240I of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–9) at a funding level of $60,000,000 per
			 year.
				(3)Wildlife habitat incentives
			 programNotwithstanding any
			 other provision of law, the Secretary shall continue the wildlife habitat
			 incentive program established under section 1240N of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–1) at a funding level of $85,000,000 per year.
				(c)ExceptionsThis section does not apply with respect to
			 the following provisions of law:
				(1)Section 1307(a)(6) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7957(a)(6)).
				(2)Section 524(b) of the Federal Crop
			 Insurance Act (7 U.S.C. 1524(b)).
				(3)Section 25 of the Food Stamp Act of 1977 (7
			 U.S.C. 2034).
				(4)Section 601(j)(1) of the Rural
			 Electrification Act of 1936 (7 U.S.C. 950bb(j)(1)).
				(5)Section 231(b)(4) of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 1621 note; Public Law 106–224).
				(6)Section 9002(k)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8102(k)(2)).
				(7)Section 9004(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8104(d)).
				(8)Section 9006(f) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8106(f)).
				(9)Subtitles A through C of title I of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7911 et seq.), with
			 respect to the 2008 crops (other than the 2008 crop of a loan commodity
			 described in paragraph (11), (12), (13), or (14) of section 1202(b) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7932(b))).
				(d)Suspension of permanent price support
			 authoritiesThe provisions of
			 law specified in subsections (a) through (c) of section 1602 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7992) shall be suspended
			 through April 18, 2008.
			(e)Relation to Consolidated Appropriations
			 Act, 2008
				(1)In generalExcept as provided in paragraph (2), this
			 section does not apply to the Agriculture, Rural Development, Food and Drug
			 Administration, and Related Agencies Appropriations Act, 2008 (division A of
			 Public Law 110–161; 121 Stat. 1846).
				(2)Repeal of superseded
			 extensionSection 751 of the
			 Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriations Act, 2008 (division A of Public Law 110–161; 121 Stat.
			 1883) is repealed.
				(f)Effective
			 dateThis section and the
			 amendment made by this section shall take effect on March 15, 2008.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
